1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., FIDELITY
     NATIONAL TITLE INSURANCE COMPANY, and FIDELITY
12   NATIONAL TITLE AGENCY OF NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                 UNITED STATES DISTRICT COURT
17
                                            DISTRICT OF NEVADA
18
       DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:20-CV-02146-RFB-VCF
19     COMPANY,
                                                         STIPULATION TO STAY CASE
20                            Plaintiff,
21                    vs.
22     FIDELITY NATIONAL TITLE GROUP,
       INC., ET AL.,
23
                              Defendants.
24

25
            Plaintiff Deutsche Bank National Trust Company and Defendants Fidelity National Title
26
     Group, Inc., Fidelity National Title Insurance Company, and Fidelity National Title Agency of
27
     Nevada, Inc. (collectively, the “Parties”), by and through their undersigned counsel, stipulate and
28

                                                      1
                                           STIPULATION TO STAY CASE
1    agree as follows, subject to the approval of the District Court:
2            This is one of several title insurance coverage disputes pending in this district following an
3    HOA foreclosure sale. The case was originally filed in Nevada state court. ECF No. 1. Defendant
4    Fidelity National Title Insurance Company removed based on diversity jurisdiction. Id. Plaintiff
5    filed a motion to remand this matter to the Eighth District Court and a motion for fees (ECF Nos.
6    10-11). Defendants have each filed motions to dismiss (ECF Nos. 14-16);
7            To the extent the Court exercises jurisdiction over this matter, this case, like the majority
8    of HOA title insurance cases pending in this district, concerns the ALTA 1992 loan policy of title
9    insurance with form 1 coverage, along with the CLTA 100/ALTA 9 Endorsement and the CLTA
10   115.2/ALTA 5 Endorsement (others among these cases concern the similar CLTA 115.1/ALTA 4
11   Endorsement);
12           One such matter is on appeal, Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co.,
13   Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC) (the “Wells
14   Fargo II Appeal”). The parties to that case—whose counsel are also counsel in this action—have
15   been advised that the Ninth Circuit is considering the Wells Fargo II Appeal for oral argument;1
16           The Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the Wells Fargo
17   II Appeal will likely touch upon issues regarding the interpretation of the title insurance policy
18   that could potentially affect the disposition of this action, particularly given some of the
19   similarities between the policy at issue in Wells Fargo II Appeal and the policy here;
20           Because the Wells Fargo II Appeal has the potential to resolve certain matters at issue in
21   this case, to the extent the District Court finds it has jurisdiction to hear this dispute, the Parties
22   stipulate and agree that a stay of discovery in this particular case pending the outcome Wells
23   Fargo II Appeal is appropriate;
24           NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
25

26   1
       The Court had indicated it would hear oral argument in Summer, 2021. The Ninth Circuit
27   subsequently ordered the parties to participate in another pre-mediation conference, which is
     scheduled for early June. A new date or time frame for oral argument has not been provided.
28   The Parties anticipate that a new date will be provided once the mediation conference is
     concluded.
                                                    2
                                         STIPULATION TO STAY CASE
1    stipulate and agree as follows:
2           1. Discovery between the Parties in the instant action shall immediately be STAYED
3               pending the earlier of the disposition of either Plaintiff’s motion to remand or the
4               Wells Fargo II Appeal. The Parties shall not file any motions to enforce Party
5               discovery while this stay is pending.
6           2. The Parties shall not file any additional dispositive motions while this stay is pending.
7           3. Each of the Parties shall be excused from responding to any now-outstanding
8               discovery requests propounded by the other until after the stay is lifted.
9           4. The scheduling order previously entered in this action shall be hereby VACATED.
10          5. Each of the Parties may request a further Fed. R. Civ. P. 26(f) conference at any time
11              180 days after the order granting this stipulation.
12          6. In light of this stipulation, Defendants’ motion to stay, and the associated response and
13              reply memoranda (ECF Nos. 44, 47 and 49) are WITHDRAWN AS MOOT.
14
     Dated: May 28, 2021                            WRIGHT, FINLAY & ZAK
15
                                                    By:    /s/-Darren T. Brenner
16                                                        DARREN T. BRENNER
                                                          Attorneys for Plaintiff
17                                                        DEUTSCHE BANK NATIONAL TRUST
                                                          COMPANY
18
     Dated: May 28, 2021                            SINCLAIR BRAUN LLP
19
                                                    By:     /s/-Kevin S. Sinclair
20
                                                          KEVIN S. SINCLAIR
                                                          Attorneys for Defendants
21
                                                          FIDELITY NATIONAL TITLE GROUP,
                                                          INC., FIDELITY NATIONAL TITLE
22
                                                          INSURANCE COMPANY, and FIDELITY
                                                          NATIONAL TITLE AGENCY OF NEVADA,
23
                                                          INC.
24
     IT IS SO ORDERED.
25
                        3rd day of _____________,
            Dated this _____         June         2021.
26
                                                     _______________________________________
27                                                  RICHARD F BOULWARE
                                                    UNITED STATES DISTRICT JUDGE
28

                                                  3
                                       STIPULATION TO STAY CASE
